       Case 5:20-cv-08984-BLF Document 50 Filed 03/11/21 Page 1 of 14



 1   [COUNSEL INFORMATION LISTED
     ON SIGNATURE PAGES]
 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
 9                             SAN JOSE DIVISION
10   In re GOOGLE DIGITAL PUBLISHER            No.: 5:20-cv-08984-BLF
11   ANTITRUST LITIGATION
                                               STIPULATION AND [PROPOSED]
12                                             ORDER REGARDING ATTORNEYS’
                                               PRO HAC VICE ADMISSIONS
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION AND PROPOSED                           CASE NO.: 5:20-CV-08984-BLF
     ORDER RE PHV ADMISSION
        Case 5:20-cv-08984-BLF Document 50 Filed 03/11/21 Page 2 of 14



 1                                              STIPULATION
 2          WHEREAS on March 10, 2021, the Court consolidated the following Publisher matters:

 3                 Sweepstakes Today, LLC v. Google LLC et al., No. 5:20-cv-08984-BLF
 4                 Genius Media Group, Inc. et al. v. Alphabet Inc. et al., No. 5:20-cv-09092-BLF
 5                 Sterling International Consulting Group v. Google LLC, No. 5:20-cv-09321-BLF
 6                 Astarita v. Google LLC et al., No. 5:21-cv-00022-BLF
 7                 JLaSalle Enterprises LLC v. Google LLC, No. 5:21-cv-00748-BLF
 8                 Mikula Web Solutions, Inc. v. Google LLC, No. 5:21-cv-00810-BLF
 9   into a master consolidated action, In re Google Digital Publisher Antitrust Litigation, No. 5:20-

10   cv-08984, and ordered that the Genius Media, Sterling, Astarita, JLaSalle, and Mikula matters be

11   administratively closed. Digital Advertising, Dkt. 114; Digital Publisher, Dkt. 49.

12          WHEREAS certain counsel for plaintiffs in the Publisher matters, applied for and

13   received permission to appear pro hac vice to represent their respective clients in the underlying

14   matters as follows:

15                 Sweepstakes Today, LLC v. Google LLC et al., No. 5:20-cv-08984-BLF
16                         For Sweepstakes Today, LLC:

17                      o John C. Herman, admitted on January 26, 2021. Sweepstakes, Dkt. 36.

18                      o Stuart A. Davidson, admitted on February 18, 2021. Sweepstakes, Dkt. 46.

19                 Genius Media Group, Inc. et al. v. Alphabet Inc. et al., No. 5:20-cv-09092-BLF
20                         For Genius Media Group, Inc., The Nation Company, L.P., and The

21                         Progressive, Inc.:

22                      o David Boies, admitted on December 23, 2020. Genius Media, Dkt. 21.

23                      o Philip C. Korologos, admitted on December 23, 2020. Genius Media, Dkt.

24                         22.

25                      o Abby L. Dennis, admitted on December 23, 2020. Genius Media, Dkt. 23.

26                      o Jesse M. Panuccio, admitted on December 23, 2020. Genius Media, Dkt.

27                         24.

28


     STIPULATION AND PROPOSED                         -1-               CASE NO.: 5:20-CV-08984-BLF
     ORDER RE PHV ADMISSION
       Case 5:20-cv-08984-BLF Document 50 Filed 03/11/21 Page 3 of 14



 1                  o Sabria A. McElroy, admitted on December 23, 2020. Genius Media, Dkt.

 2                     25.

 3                  o George A. Zelcs, admitted on January 4, 2021. Genius Media, Dkt. 46.

 4                  o Stephen M. Tillery, admitted on January 4, 2021. Genius Media, Dkt. 47.

 5                  o Carol L. O’Keefe, admitted on January 4, 2021. Genius Media, Dkt. 48.

 6                  o Robert Litan, admitted on January 4, 2021. Genius Media, Dkt. 49.

 7                  o Randall P. Ewing, Jr., admitted on January 4, 2021. Genius Media, Dkt.

 8                     50.

 9                  o Jamie L. Boyer, admitted on January 4, 2021. Genius Media, Dkt. 51.

10                  o Jonathon D. Byrer, admitted on January 4, 2021. Genius Media, Dkt. 52.

11                  o Ryan Z. Cortazar, admitted on January 4, 2021. Genius Media, Dkt. 53.

12                  o Brianna S. Hills, admitted on March 2, 2021. Genius Media, Dkt. 80.

13              Sterling International Consulting Group v. Google LLC, No. 5:20-cv-09321-BLF
14                     For Sterling International Consulting Group:

15                  o Daniel J. Walker, admitted on January 11, 2021. Sterling, Dkt. 18.

16                  o Michael C. Dell’ Angelo, admitted on January 11, 2021. Sterling, Dkt. 19.

17                  o Michaela Wallin, admitted on January 11, 2021. Sterling, Dkt. 20.

18                  o Eric L. Cramer, admitted on January 11, 2021. Sterling, Dkt. 21.

19                  o Patrick F. Madden, admitted on January 11, 2021. Sterling, Dkt. 22.

20                  o Caitlin G. Coslett, admitted on February 12, 2021. Sterling, Dkt. 38.

21              Mikula Web Solutions, Inc. v. Google LLC, No. 5:21-cv-00810-BLF
22                     For Mikula Web Solutions, Inc.:

23                  o Daniel E. Gustafson, admitted on February 9, 2021. Mikula, Dkt. 10.

24                  o Sharon S. Almonrode, admitted on February 23, 2021. Mikula, Dkt. 14.

25                  o Kenneth A. Wexler, admitted on March 2, 2021. Mikula, Dkt. 17.

26                  o Kara A. Elgersma, admitted on March 2, 2021. Mikula, Dkt. 18.

27

28


     STIPULATION AND PROPOSED                    -2-              CASE NO.: 5:20-CV-08984-BLF
     ORDER RE PHV ADMISSION
        Case 5:20-cv-08984-BLF Document 50 Filed 03/11/21 Page 4 of 14



 1          WHEREAS counsel for plaintiff Mark Astarita applied for and received permission to

 2   appear pro hac vice in In re Google Digital Advertising Antitrust Litigation, No. 5:20-cv-03556-

 3   BLF, as follows:

 4                         For Mark Astarita (along with certain Advertiser Plaintiffs):

 5                      o Archana Tamoshunas, admitted on March 2, 2021. Digital Advertising,

 6                         Dkt. 105.

 7                      o April D. Lambert, admitted on March 2, 2021. Digital Advertising, Dkt.

 8                         106.

 9                      o John D. Radice, admitted on March 2, 2021. Digital Advertising, Dkt. 107.

10          WHEREAS counsel referenced above respectfully requests continuing permission to

11   appear pro hac vice in the master consolidated action, In re Google Digital Publisher Antitrust

12   Litigation, No. 5:20-cv-08984, without resubmitting an application for pro hac vice admission in

13   the Digital Publisher matter.

14          WHEREAS counsel for Defendants Google LLC, Alphabet Inc. and YouTube LLC do

15   not oppose the request.

16          THEREFORE, the parties through their respective counsel of record, stipulate as follows:

17          Attorneys admitted pro hac vice in the matters referenced above may continue to appear

18   pro hac vice in the master consolidated action, In re Google Digital Publisher Antitrust

19   Litigation, No. 5:20-cv-08984, without resubmitting an application for pro hac vice admission in

20   the Digital Publisher matter.

21

22          SO STIPULATED.
23
     Dated: March 11, 2021                        ROBBINS GELLER RUDMAN
24                                                     & DOWD LLP
25
                                                  By: /s/ David W. Mitchell
26                                                David W. Mitchell
                                                  Steven M. Jodlowski
27                                                655 West Broadway, Suite 1900
                                                  San Diego, CA 92101-8498
28                                                Telephone: 619/231-1058
                                                  619/231-7423 (fax)
     STIPULATION AND PROPOSED                         -3-              CASE NO.: 5:20-CV-08984-BLF
     ORDER RE PHV ADMISSION
       Case 5:20-cv-08984-BLF Document 50 Filed 03/11/21 Page 5 of 14



 1                                     davidm@rgrdlaw.com
                                       sjodlowski@rgrdlaw.com
 2
                                       PAUL J. GELLER**
 3
                                       STUART A. DAVIDSON*
 4                                     Robbins Geller Rudman & Dowd LLP
                                       120 East Palmetto Park Road, Suite 500
 5                                     Boca Raton, FL 33432
                                       Telephone: 561/750-3000
 6                                     561/750-3364 (fax)
 7
                                       John C. Herman*
 8                                      (GA Bar No. 348370)
                                       Serina M. Vash**
 9                                      (NJ Bar No. 041142009)
                                       HERMAN JONES LLP
10                                     3424 Peachtree Road, N.E., Suite 1650
11                                     Atlanta, Georgia 30326
                                       Telephone: (404) 504-6500
12                                     Facsimile: (404) 504-6501
                                       jherman@hermanjones.com
13                                     svash@hermanjones.com
14                                     Counsel for Plaintiff Sweepstakes Today, LLC
15

16   Dated: March 11, 2021             BOIES SCHILLER FLEXNER LLP

17                                     By: /s/ Philip C. Korologos
                                       Philip C. Korologos*
18                                     pkorologos@bsfllp.com
19                                     Brianna S. Hills*
                                       bhills@bsfllp.com
20                                     BOIES SCHILLER FLEXNER LLP
                                       55 Hudson Yards, 20th Floor
21                                     New York, NY 10001
                                       Tel.: (212) 446-2300 / Fax: (212) 446-2350
22

23                                     David Boies*
                                       dboies@bsfllp.com
24                                     BOIES SCHILLER FLEXNER LLP
                                       333 Main Street
25                                     Armonk, NY 10504
                                       Tel.: (914) 749-8200 / Fax: (914) 749-8300
26

27                                     Mark C. Mao (236165)
                                       mmao@bsfllp.com
28                                     Sean P. Rodriguez (262437)
                                       srodriguez@bsfllp.com

     STIPULATION AND PROPOSED             -4-              CASE NO.: 5:20-CV-08984-BLF
     ORDER RE PHV ADMISSION
       Case 5:20-cv-08984-BLF Document 50 Filed 03/11/21 Page 6 of 14



 1                                     BOIES SCHILLER FLEXNER LLP
                                       44 Montgomery Street, 41st Floor
 2                                     San Francisco, CA 94104
                                       Tel.: (415) 293-6820 / Fax: (415) 293-6899
 3

 4                                     Abby L. Dennis*
                                       adennis@bsfllp.com
 5                                     Jesse Panuccio*
                                       jpanuccio@bsfllp.com
 6                                     BOIES SCHILLER FLEXNER LLP
                                       1401 New York Avenue, NW
 7
                                       Washington, DC 20005
 8                                     Tel.: (202) 895-7580 / Fax: (202) 237-6131

 9                                     Sabria A. McElroy*
                                       smcelroy@bsfllp.com
10                                     BOIES SCHILLER FLEXNER LLP
11                                     401 E. Las Olas Blvd., Suite 1200
                                       Fort Lauderdale, FL 33301
12                                     Tel.: (954) 377 4216 / Fax: (954) 356-0022

13                                     George A. Zelcs*
                                       Robert E. Litan*
14                                     Randall P. Ewing*
15                                     Jonathon D. Byrer*
                                       Ryan A. Cortazar*
16                                     KOREIN TILLERY LLC
                                       205 North Michigan Avenue, Suite 1950
17                                     Chicago, IL 60601
                                       Tel.: (312) 641-9750 / Fax: (312) 641-9751
18                                     gzelcs@koreintillery.com
19                                     rlitan@koreintillery.com
                                       rewing@koreintillery.com
20                                     jbyrer@koreintillery.com
                                       rcortazar@koreintillery.com
21
                                       Stephen M. Tillery*
22
                                       Michael E. Klenov (277028)
23                                     Carol L. O’Keefe*

24

25

26

27

28


     STIPULATION AND PROPOSED             -5-              CASE NO.: 5:20-CV-08984-BLF
     ORDER RE PHV ADMISSION
       Case 5:20-cv-08984-BLF Document 50 Filed 03/11/21 Page 7 of 14



 1                                     Jamie Boyer*
                                       KOREIN TILLERY LLC
 2                                     505 North 7th Street, Suite 3600
                                       St. Louis, MO 63101
 3
                                       Tel.: (314) 241-4844 / Fax: (314) 241-3525
 4                                     stillery@koreintillery.com
                                       mklenov@koreintillery.com
 5                                     cokeefe@koreintillery.com
                                       jboyer@koreintillery.com
 6
                                       Counsel for Genius Media Group, Inc., The Nation
 7
                                       Company, L.P., and The Progressive, Inc.
 8

 9   Dated: March 11, 2021             BERGER MONTAGUE PC
10                                     By: /s/ Michael C. Dell’Angelo
11                                     Eric L. Cramer*
                                       Michael C. Dell’Angelo*
12                                     Caitlin G. Coslett*
                                       Patrick F. Madden*
13                                     Michaela Wallin*
                                       BERGER MONTAGUE PC
14                                     1818 Market St., Suite 3600
15                                     Philadelphia, PA 19103
                                       Telephone: (215) 875-3000
16                                     Facsimile: (215) 875-4604
                                       ecramer@bm.net
17                                     mdellangelo@bm.net
                                       ccoslett@bm.net
18                                     pmadden@bm.net
19                                     mwallin@bm.net

20                                     Sophia M. Rios (305801)
                                       BERGER MONTAGUE PC
21                                     12544 High Bluff Drive, Suite 340
                                       San Diego, CA 92130
22
                                       Telephone: (619) 489-0300
23                                     Facsimile: (215) 875-4604
                                       srios@bm.net
24
                                       Daniel J. Walker*
25                                     BERGER MONTAGUE PC
                                       2001 Pennsylvania Ave., NW
26
                                       Suite 300
27                                     Washington DC 20006
                                       Telephone: (202) 559-9745
28                                     dwalker@bm.net


     STIPULATION AND PROPOSED             -6-              CASE NO.: 5:20-CV-08984-BLF
     ORDER RE PHV ADMISSION
       Case 5:20-cv-08984-BLF Document 50 Filed 03/11/21 Page 8 of 14



 1                                     Michael K. Yarnoff**
                                       KEHOE LAW FIRM, P.C.
 2                                     Two Penn Center Plaza
                                       1500 JFK Blvd., Suite 1020
 3
                                       Philadelphia, PA 19102
 4                                     Telephone: (215) 792-6676
                                       myarnoff@kehoelawfirm.com
 5
                                       Counsel for Sterling International Consulting
 6                                     Group
 7

 8   Dated: March 11, 2021             GIRARD SHARP LLP

 9                                     By: /s/ Dena C. Sharp
                                       Dena C. Sharp (State Bar No. 245869)
10                                     Jordan Elias (State Bar No. 228731)
11                                     Adam E. Polk (State Bar No. 273000)
                                       Scott M. Grzenczyk (State Bar No. 279309)
12                                     GIRARD SHARP LLP
                                       601 California Street, Suite 1400
13                                     San Francisco, CA 94108
                                       Tel: (415) 981-4800
14                                     Fax: (415) 981-4846
15                                     dsharp@girardsharp.com
                                       jelias@girardsharp.com
16                                     apolk@girardsharp.com
                                       scottg@girardsharp.com
17
                                       Scott L. Silver
18                                     SILVER LAW GROUP
19                                     11780 W. Sample Road
                                       Coral Springs, FL 33065
20                                     Tel: (954) 755-4799
                                       ssilver@silverlaw.com
21
                                       Counsel for Mark J. Astarita
22

23

24

25

26

27

28


     STIPULATION AND PROPOSED             -7-              CASE NO.: 5:20-CV-08984-BLF
     ORDER RE PHV ADMISSION
       Case 5:20-cv-08984-BLF Document 50 Filed 03/11/21 Page 9 of 14



 1   Dated: March 11, 2021             KIRBY McINERNEY LLP

 2                                     By: /s/ Robert Gralewski
                                       Robert J. Gralewski, Jr. (196410)
 3
                                       bgralewski@kmllp.com
 4                                     Samantha L. Greenberg (327224)
                                       sgreenberg@kmllp.com
 5                                     KIRBY McINERNEY LLP
                                       600 B Street, Suite 2110
 6                                     San Diego, CA 92101
                                       Tel.: (619) 784-1442
 7

 8                                     Karen Lerner**
                                       klerner@kmllp.com
 9                                     Daniel Hume**
                                       dhume@kmllp.com
10                                     David Bishop**
11                                     dbishop@kmllp.com
                                       Andrew McNeela**
12                                     amcneela@kmllp.com
                                       KIRBY McINERNEY LLP
13                                     250 Park Avenue, Suite 820
                                       New York, New York 10177
14                                     Telephone: (212) 371-6600
15                                     Facsimile: (212) 751-2540

16                                     HINKLE SHANOR LLP
                                       Thomas M. Hnasko
17                                     Michael E. Jacobs
                                       218 Montezuma Avenue
18                                     Sante Fe, NM 87501
19                                     Telephone: (505) 982-4554
                                       thnasko@hinklelawfirm.com
20                                     mjacobs@hinklelawfirm.com

21                                     WILLIAMS LAW FIRM
                                       Kent Williams
22
                                       1632 Homestead Trail
23                                     Long Lake, MN 55356
                                       Tel.: (612) 940-4452 / Fax: (952) 283-1525
24                                     williamslawmn@gmail.com

25                                     Counsel for JLaSalle Enterprises LLC
26

27

28


     STIPULATION AND PROPOSED             -8-              CASE NO.: 5:20-CV-08984-BLF
     ORDER RE PHV ADMISSION
       Case 5:20-cv-08984-BLF Document 50 Filed 03/11/21 Page 10 of 14



 1   Dated: March 11, 2021              GUSTAFSON GLUEK PLLC

 2                                      By: /s/ Dennis Stewart
                                        Dennis Stewart (99152)
 3
                                        GUSTAFSON GLUEK PLLC
 4                                      600 B Street
                                        17th Floor
 5                                      San Diego, CA 92101
                                        Telephone: (619) 595-3299
 6                                      dstewart@gustafsongluek.com
 7
                                        Daniel E. Gustafson*
 8                                      Daniel C. Hedlund
                                        Daniel J. Nordin
 9                                      Ling S. Wang
                                        GUSTAFSON GLUEK PLLC
10                                      Canadian Pacific Plaza
11                                      120 South Sixth Street, Suite 2600
                                        Minneapolis, MN 55402
12                                      Telephone: (612) 333-8844
                                        dgustafson@gustafsongluek.com
13                                      dhedlund@gustafsongluek.com
                                        dnordin@gustafsongluek.com
14                                      lwang@gustafsongluek.com
15
                                        Marc H. Edelson, Esq.
16                                      EDELSON LECHTZIN LLP
                                        3 Terry Drive
17                                      Suite 205
                                        Newtown, PA 18940
18                                      Telephone: (215) 867-2399
19                                      Facsimile: (267) 685-0676
                                        medelson@edelson-law.com
20
                                        Joshua H. Grabar
21                                      GRABAR LAW OFFICE
                                        One Liberty Place
22
                                        1650 Market Street, Suite 3600
23                                      Philadelphia, PA 19103
                                        Tel: (267) 507-6085
24                                      Fax: (267) 507-6048
                                        jgrabar@grabarlaw.com
25

26

27

28


     STIPULATION AND PROPOSED              -9-              CASE NO.: 5:20-CV-08984-BLF
     ORDER RE PHV ADMISSION
      Case 5:20-cv-08984-BLF Document 50 Filed 03/11/21 Page 11 of 14



 1                                     E. Powell Miller
                                       Sharon S. Almonrode*
 2                                     Emily E. Hughes
                                       THE MILLER LAW FIRM, P.C.
 3
                                       950 West University Drive, Suite 300
 4                                     Rochester, MI 48307
                                       Telephone: (248) 841-2200
 5                                     Fax: (248) 652-2852
                                       epm@millerlawpc.com
 6                                     ssa@millerlawpc.com
                                       eeh@millerlawpc.com
 7

 8                                     Simon Bahne Paris, Esquire
                                       Patrick Howard, Esquire
 9                                     SALTZ, MONGELUZZI & BENDESKY, P.C.
                                       One Liberty Place, 52nd Floor
10                                     1650 Market Street
11                                     Philadelphia, PA 19103
                                       Telephone: (215) 496-8282
12                                     Fax: (215) 496-0999
                                       sparis@smbb.com
13                                     phoward@smbb.com
14                                     Kenneth A. Wexler*
15                                     Kara A. Elgersma*
                                       WEXLER WALLACE LLP
16                                     55 West Monroe Street, Suite 3300
                                       Chicago, IL 60603
17                                     kaw@wexlerwallace.com
                                       kae@wexlerwallace.com
18

19                                     Dianne M. Nast
                                       Daniel N. Gallucci
20                                     Joseph N. Roda
                                       NASTLAWLLC
21                                     1101 Market Street, Suite 2801
                                       Philadelphia, PA 19106
22
                                       dnast@nastlaw.com
23                                     dgallucci@nastlaw.com
                                       jnroda@nastlaw.com
24
                                       Counsel for Mikula Web Solutions, Inc.
25

26

27

28


     STIPULATION AND PROPOSED             -10-             CASE NO.: 5:20-CV-08984-BLF
     ORDER RE PHV ADMISSION
       Case 5:20-cv-08984-BLF Document 50 Filed 03/11/21 Page 12 of 14



 1   Dated: March 11, 2021              WILSON SONSINI GOODRICH & ROSATI
                                        Professional Corporation
 2
                                        By: /s/ Justina K. Sessions
 3
                                        Justina K. Sessions, State Bar No. 270914
 4                                      One Market Plaza
                                        Spear Tower, Suite 3300
 5                                      San Francisco, California 94105
                                        Telephone: (415) 947-2197
 6                                      Facsimile: (415) 947-2099
                                        Email: jsessions@wsgr.com
 7

 8                                      Counsel for Defendants Google LLC,
                                        Alphabet Inc. and YouTube LLC
 9
                                        *Pro Hac Vice as noted above
10                                      **Pro Hac Vice app. forthcoming
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION AND PROPOSED              -11-             CASE NO.: 5:20-CV-08984-BLF
     ORDER RE PHV ADMISSION
       Case 5:20-cv-08984-BLF Document 50 Filed 03/11/21 Page 13 of 14



 1                                       [PROPOSED] ORDER

 2          PURSUANT TO STIPULATION, IT IS ORDERED THAT:
 3          (1)    The attorneys identified in the Stipulation need not resubmit an application for
 4   pro hac vice admission in In re Google Digital Publisher Antitrust Litigation, No. 5:20-cv-
 5   08984, and are deemed admitted pro hac vice in the master consolidated action, In re Google
 6   Digital Publisher Antitrust Litigation, No. 5:20-cv-08984.
 7          (2)    The attorneys admitted pro hac vice are required to abide by the Standards of
 8   Professional Conduct set forth in Civil L.R. 11-4, and to become familiar with the Local Rules
 9   and Alternative Dispute Resolution Programs of this Court.
10          SO ORDERED.
11

12   DATED: ___________                                  _______________________________
                                                         Hon. Beth Labson Freeman
13                                                       United States District Court
                                                         Northern District of California
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION AND PROPOSED                        -12-             CASE NO.: 5:20-CV-08984-BLF
     ORDER RE PHV ADMISSION
       Case 5:20-cv-08984-BLF Document 50 Filed 03/11/21 Page 14 of 14



 1                                      FILER’S ATTESTATION
 2          Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, Philip C. Korologos attest that

 3   concurrence in the filing of:

 4    STIPULATION AND [PROPOSED] ORDER REGARDING ATTORNEYS’ PRO HAC
      VICE ADMISSIONS
 5

 6   has been obtained from each of the other signatories.

 7

 8   Dated: March 11, 2021                         /s/ Philip C. Korologos
                                                   Philip C. Korologos
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION AND PROPOSED                         -13-              CASE NO.: 5:20-CV-08984-BLF
     ORDER RE PHV ADMISSION
